                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA

JOSE DIAZ                            CASE NO.
                                     8:18−cv−02262−DSF−SHK
             Plaintiff(s),
     v.                               Order to Show Cause re
OLD DOMINION FREIGHT LINE,            Dismissal for Lack of
INC., et al.                          Prosecution

            Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, Old Dominion Freight Line, Inc. failed to plead or otherwise
  defend within the relevant time. The Court orders plaintiff to show cause in
  writing on or before December 10, 2019 why the claims against the
  non-appearing defendant(s) should not be dismissed for lack of prosecution.
   Failure to respond to this Order may result in sanctions, including dismissal
  for failure to prosecute.

    IT IS SO ORDERED.

Date: November 26, 2019                   /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
